                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                                 4:06CR3167

     vs.
                                                              ORDER
ISAIAS VENTURA,

                  Defendant.



IT IS ORDERED:

1)   Defendant’s motion to review detention, (Filing No. 113), is granted.

2)   Defendant shall comply with all terms and conditions of supervised release which
     were imposed at sentencing except as follows:

           The defendant shall be released to reside at The Bridge in Lincoln,
           Nebraska and participate in that facility’s substance abuse
           treatment program. The defendant shall fully comply with the
           requirements of defendant’s treatment plan and all rules of the
           Bridge facility. If the defendant is discharged from the facility for
           any reason whatsoever, or leaves the premises of the facility
           without authorization, Defendant shall promptly report to the
           supervising officer or to any law enforcement officer. In addition,
           irrespective of whether Defendant self-reports upon discharge or
           leaving the facility, the United States Marshal, and/or any law
           enforcement officer is hereby authorized and ordered to take the
           defendant into custody and detain the defendant pending a prompt
           hearing before the court.

3)   The defendant shall arrive at The Bridge in Lincoln, Nebraska by 1:00 p.m. on
     October 3, 2019. Defense counsel shall communicate with the Marshal to
     arrange for Defendant’s release to the Federal Public Defenders Office for
     transport to The Bridge in Lincoln, Nebraska.

     September 27, 2019.
                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
